Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 16, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157903(90)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  In re LMB, Minor.                                                  SC: 157821                                        Justices
                                                                     COA: 338169
                                                                     Wayne CC Family Div:
                                                                       16-000241-AD
  _____________________________________/

         On order of the Chief Justice, the motion of the Academy of Adoption and Assisted
  Reproduction Attorneys to file a brief amicus curiae is GRANTED. The amicus brief will
  be accepted as timely filed if submitted on or before August 6, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 16, 2018

                                                                                Clerk